Case 3:21-cv-01339-CAB-BGS Document 1-3 Filed 07/27/21 PageID.72 Page 1 of 3




                  EXHIBIT 1




                                  EXHIBIT 1
                                  PAGE 69
    Case 3:21-cv-01339-CAB-BGS Document 1-3 Filed 07/27/21 PageID.73 Page 2 of 3
                                                    18509650



           1033986

                                                                      660155   50/50




                                                                       AI




                                      EXHIBIT 1
                                      PAGE 70
B
Case 3:21-cv-01339-CAB-BGS Document 1-3 Filed 07/27/21 PageID.74 Page 3 of 3




                                  EXHIBIT 1
                                  PAGE 71
